Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (arguments, no amendments) filed 7/19/21 with the RCE is acknowledged.  Claims 1, 5-7, and 9-16 remain pending with claims 1 and 13 examined on the merits as drawn to the elected invention.  

Election/Restrictions – Withdrawn as to Species Election (After Amendment), Modified as to Claim Group (Necessitated by Amendment)
Applicant’s election without traverse of Group I, claims 1-7 as drawn to the elected peptide bearing homoArg as X, in the reply filed on 1/29/20 is acknowledged.
	Claims 1 and 13, after amendment, now read on the elected species.  The remaining claims are withdrawn as not being drawn to the elected group or species.  It is noted that claims 5-7 have now been amended from a product to a new method of use not by original presentation (but which would have been restricted out as a distinct group).

Claim Rejections - 35 USC § 103 - Maintained
Claims 1 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over the same prior art combination applied by the international authority as agreed with by the present examiner after review and reiterated below (D1 or D3 in view of D2): 
D1    EP 2 487 185 A1 (CLINUVEL PHARMACEUTICALS LTD [AU]) 15
August 2012 (2012-08-15);

D3 KLEMES D G ET AL: "Potent and prolonged melanotropic activities of the alpha-MSH fragment analog, Ac-[Nle 4, D-Phe 7]-alpha-MSH4-9-NH2",BIOCHEMICAL AND BIOPHYSICAL RESEARCH COMMUNICATIONS, ACADEMIC PRESS INC. ORLANDO, FL, US, vol. 137, no. 2, 13 June 1986 (1986-06-13), pages 722-728, XP024836897JSSN: 0006-291X, DOI: 10.1016/0006-291 X(86)91138-1

D1 (examples 1 to 7) and D3 (tables 1 and 2, figures 1 to 3) disclose the compound Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2. D1 further discloses the comparison between the activity of the claimed compounds and NDP-MSH (see the examples). [Likewise D3 cover the same/similar scope].
D2 discloses alpha -MSH analogues containing modifications at the Arg8 position (table 1). These modifications encompass the introduction at position 8 of homoArg. It also concerns a method for the preparation of the analogues (page 75).

The present application concerns a compound with the structure Ac-Nle-Glu-His-D-Phe-X-Trp-NH2, wherein X is homoArg or norArg (claim 1). 

The difference between the claimed subject matter and the prior art lies on the amino acid Arg which has been replaced by homoArg or norArg.
There is no effect associated with the difference.
The present problem to be solved can therefore be seen as the provision of a further alpha-MSH analogue modified at position 8. The Applicant solves the problem by replacing Arg8 by homoArg or norArg.
D2 discloses that the amino acid at position 8 in the alpha-MSH analogue Ac-His-D-Phe-X-Trp-NH2 can be replaced by homoArg or norArg without loss in activity. Bearing in mind that the activity of the compound Ac-Nle-Glu-His-D-Phe-Arg-Trp is well known from D1 or D3 a skilled person faced with the disclosure of D2 would be prompted to introduce homoArg at position 8 in order to obtain the compounds of the invention.
The Applicant has shown in the examples that the claimed compounds appear to outperform the reference compound NDP-MSH. The Applicant should note that this compound is widely used as a reference and that D1 has already shown that Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 is more active that NDP-MSH. Using therefore, NDP-MSH as comparison would never suffice for the acknowledgement of a superior effect or advantage of the claimed compounds in relation to the prior art analogues Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 or Ac-His-D-Phe-homoArg-Trp-NH2.
The references are directed to use in mammals, including humans (new claims 15-16).
Thus, the presently claimed subject matter of claims 1 and 13 are therefore considered to be prima facie obvious over the prior art D1 or D3 in combination with D2.

Response to Arguments (No Amendments)
	Applicant’s arguments have been fully considered but are not found persuasive for the reasons of record.  The issue at hand is that tetrapeptide analogues of MSH were known, but would it have been obvious to substitute homoArg for Arg therein?  The rationale at this writing remains yes, as secondary reference Holder in Table 2 teaches the homoArg peptide there outperformed the primarycontrol (alpha-MSH) and nearly all other variants thereof in at least one test (column 1, that for murine melanocortin (MC), mMC1R), even if not in every test (columns 2-4, other different murine MC receptors 2-4).  The results in Holder column 1 at minimum would have led the skilled artisan to predict the homoArg analogue would outperform the alpha-MSH control relevant to human MC1R linked disorders and treatments thereof and that modifying such with homoArg over Arg would be advantageous (even if not for other different MC receptors).

    PNG
    media_image1.png
    356
    946
    media_image1.png
    Greyscale

As of record, Holder teaches the exact tetrapeptide core (“His-D-Phe-homoArg-Trp”, see page 76, Table 2, compound 5, copied below), of the instantly claimed hexapeptide here with homoArg, and with the same protecting groups of N-terminus acylation and C-terminus amidation.
Were such evidence presented the examiner would weigh such.
	Applicant then argues that since the results in Holder for the different MC receptors tested were different, that the effect the homoArg substitution is unpredictable.  This is also not found persuasive.  This simply points to the homoArg substitution as not advantageous for every MC receptor linked pathology and treatment. 
As for applicant’s next argument that while Holder’s homoArg hexapeptide did outperform alpha-MSH control in column 1, but not variant NDP-MSH in column 1, while the instant hexapeptide with homoArg did outperform NDP-MSH, this does not effect the rationale as to why one would have been motivated to make the change.  Namely, that Holder’s homoArg hexapeptide outperformed the  alpha-MSH.  The fact that applicant ended up finding this alteration in the hexapeptide ended up rendering such better against NDP-MSH does not take away from the original motivation provided by Holder against the closest prior art control – that of alpha-MSH control.  In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
While the examiner appreciates that applicant found the hexapeptide with homoArg works better than other MSH variants (e.g. NDP-MSH), this does not remove that Holder 

As previously stated, applicant may still consider a potential alternative option.  Holder (Table 1, Compound 5) is in fact the closet prior art of record.  If applicant can show (via post filing data/evidence running the same test protocol) that 1) the state of the art did not know the 4mer homoArg fragment of Holder worked better than the 5-mer homoArg fragment instantly claimed; and 2) test data that this instantly claimed 5mer homoArg fragment works better than the 4mer homoArg fragment of Holder, applicant would have the proper evidence in hand to overcome the prima facie case of obviousness by showing secondary considerations of unexpected results over the closet prior art of record (Holder, Table 1, compound 5).  However, until such is shown, the prima facie case of obviousness is maintained for the reasons of record.
In summary, the claimed peptide is:
			
    PNG
    media_image2.png
    31
    338
    media_image2.png
    Greyscale

Primary reference D1 (Wolgen) teach the claimed compound bearing Arg at position 5, but not homoArg.  Secondary reference D2 (Holder) expressly states in col. 1 that the melanocortin tetrapeptide core bearing the modified Arg residue (here to homoArg) is critical to binding and function and is the core structure present in all melanocortin peptides/agonists/analogues:

			
    PNG
    media_image3.png
    70
    341
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    347
    729
    media_image4.png
    Greyscale

Even if the instantly claimed peptide is not anticipated by D2 (Holder), which upon closer review may very well be argued as immediately envisaged by one or ordinary skill in the art (in view of the state of the art such as D1/Wolgen), such is so strongly rendered prima facie obvious for the reasons of record and further summarized above based on all that taught and/or suggested by the prior art of record, that any asserted secondary considerations of unexpected results cannot overcome such an obviousness determination as here.  See MPEP 2145:
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). 

Thus, the claims remain rejected over the prior art of record (especially D2, Holder) for the reasons of record.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654